PARTIALLY CONCURRING OPINION.
I concur in the reversal and remand of this cause, and I am also in accord with the view that if the first question stated for decision in the controlling opinion should be answered in the affirmative, the second question therein stated should be decided in the negative; but I am unable to agree that the first of said questions should be answered in the affirmative. *Page 582
It is true, as stated in said opinion, that "at common law a public officer is not liable for errors or mistakes made by him in good faith when acting judicially or quasi judicially within the scope of the subject matter over which he has been given jurisdiction." However, I do not think that it was committed to the general jurisdiction of this official to purchase fire extinguishers for use in school busses when the law required the bus driver to furnish such equipment. Nor do I think that it was within his general jurisdiction as such officer to pay the premiums on the contract bonds of the bus drivers when the bus drivers are required by law to furnish the bonds at their own expense. In other words, the law did not commit to him the right to exercise any authority or jurisdiction whatever in the matter of equipping these busses with fire extinguishers, which were required to be furnished by the bus drivers as a part of the bus equipment, to any greater extent than he would have authority or jurisdiction to purchase a set of tires, or even a bus for a driver in order to see that the pupils were transported to school.
The bus drivers were under contract to operate busses with the proper equipment furnished by them and to keep ther bonds in force for the faithful performance of such contracts. If they should breach their contracts in either of these respects, the same were subject to be cancelled and to be awarded to someone else. It would seem to me that if an official is to be permitted to escape liability by coming into court and saying that he acted in good faith in engaging in the exercise of a supposed power so foreign to his jurisdiction as here alleged by the State Auditor, then the statutory limitations of his authority and jurisdiction would be rendered meaningless.
Anderson, J., concurs in this opinion. *Page 583